DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 25 October 2021.  In view of this communication, claims 1-3, 6, 8, 10-12, 14, and 16-26 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 23 June 2021 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Horizontal-Axis Flywheel Energy Storage System.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 21 is/are objected to because of the following informalities:  
Claim 21 recites the limitation “the rotor comprises more than 6 stator poles”.  This appears to have been intended to recite “6 rotor poles”, as would be consistent with the cancelled limitations from that claim and with the disclosure of the application.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. — Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 25-26 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 25 recites an installation including multiple instances of the system of claim 1, but does not recite any further limitations to said system.  
Claim 26 is rejected due to its dependency on claim 25.
The Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 10-11, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Dorsett et al. (US 2016/0347167 A1), hereinafter referred to as “Dorsett”.
Regarding claim 1, Dorsett discloses an energy storage system [135/935] (fig. 6-13; ¶ 0047), comprising: 
a switched reluctance motor (¶ 0004) comprising a rotor [210/975] and a stator [185/985] (fig. 6-7, 12-13; ¶ 0053); 
wherein the rotor [210/975] is arranged to be capable of acting as a flywheel for storing energy (¶ 0053; “rotor and flywheel as formed as a single assembly” in the embodiment of figures 12-13);  

    PNG
    media_image1.png
    744
    850
    media_image1.png
    Greyscale

a casing [165] enclosing the rotor [210/975] and stator [185/985] (fig. 6-7; ¶ 0047-0048); 
wherein the rotor [210/975] is supported for rotation on the casing [165] (fig. 6-7; ¶ 0048); and 
a base [170] arranged to support the casing [165] (fig. 6-7; ¶ 0047); 
wherein the energy storage system [135/935] is arranged such that, in use, the axis [200] of the rotor [210/975] is generally horizontal (fig. 6-7; ¶ 0047).
Regarding claim 2, Dorsett discloses an energy storage system according to Claim 1, as stated above, wherein the casing [165] is generally cylindrical thereby to conform to the shape of the rotor [210/975] and stator [185/985] (fig. 6-7).
Regarding claim 3, Dorsett discloses an energy storage system according to Claim 1, as stated above, wherein the rotor [210/975] is configured to be rotatable within the stator [185/985] (fig. 7; ¶ 0047).
Regarding claim 8, Dorsett discloses an energy storage system according to claim 1, as stated above, wherein the casing [165] is partially recessed into the base [170] (fig. 6; the bottom of the casing is disposed between the legs of the base and the left side of the base is recessed to fit the larger diameter portion of the casing).
Regarding claim 10, Dorsett discloses an energy storage system according to claim 8, as stated above, wherein the base [170] is shaped as part of a triangular prism being cut-off by the casing [165] (fig. 6-7; the outline of the base legs forms a triangle with the top being truncated to fit the cylindrical casing).
Regarding claim 11, Dorsett discloses an energy storage system according to claim 1, as stated above, wherein a depth of the base [170] does not extend beyond a depth of the casing [165], the depth of the casing [165] being parallel to the axis [200] of the rotor [210] (fig. 6-7; in the left-right direction, the base is wholly within the space occupied by the casing).
Regarding claim 17, Dorsett discloses an energy storage system according to claim 1, as stated above, wherein the rotor [210] is supported for rotation on an axle [175] which rotates on rolling element bearings [205] provided on the casing [165] (fig. 7; ¶ 0047-0049).
Regarding claim 18, Dorsett discloses an energy storage system according to claim 17, as stated above, wherein the bearings [205] are deep groove radial hybrid bearings [205] (fig. 7; ¶ 0047-0049; the bearings are shown as radial ball bearings, the same type shown in the present application; the terms “deep groove” and “hybrid” are not further described in the present application, and thus do not imply any further limitations beyond that of standard ball bearings).
Regarding claim 20, Dorsett discloses an energy storage system according to claim 1, as stated above, wherein the stator [185/985] comprises a plurality of electrical windings [188] (fig. 7; ¶ 0047).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorsett.
Regarding claim 16, Dorsett discloses an energy storage system according to claim 1, as stated above.  Dorsett does not disclose that the casing [165] has a diameter of between 600 mm and 1,400 mm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the casing of Dorsett with the relative dimensions claimed, for the purpose of adapting the device to various applications.  Further, it has been held that when the only difference between the claimed invention and that of the prior art is a recitation of relative dimensions of the claimed device, such a change would have been a matter of obvious design choice.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claim(s) 6, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorsett in view of Pinkerton (US 6,087,753 A), hereinafter referred to as “Pinkerton”.
Regarding claim 6, Dorsett discloses an energy storage system according to claim 1, as stated above.  Dorsett does not disclose that a width of the casing [165] is greater than a depth of the casing [165].
Pinkerton discloses an energy storage system comprising a switched reluctance motor [100] having a rotor [110] and a stator [116] within a casing [104] (fig. 1-3; col. 5, lines 34-62), wherein a width of the casing [104] is greater than a depth of the casing [104] (fig. 1-3; the relative dimensions shown clearly imply a diameter that is much larger than the axial length of the motor).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the casing of Dorsett with the relative dimensions claimed, for the purpose of adapting the device to various applications.  Further, it has been held that when the only difference between the claimed invention and that of the prior art is a recitation of relative dimensions of the claimed device, such a change would have been a matter of obvious design choice.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

    PNG
    media_image2.png
    680
    551
    media_image2.png
    Greyscale

Regarding claim 12, Dorsett discloses an energy storage system according to claim 1, as stated above.  Dorsett does not disclose that the casing [165] comprises a plurality of fins on an outer surface for assisting heat dissipation.
Pinkerton discloses an energy storage system comprising a switched reluctance motor [100] having a rotor [110] and a stator [116] within a casing [104] (fig. 1-3; col. 5, lines 34-62), wherein the casing [104] comprises a plurality of fins [126] on an outer surface for assisting heat dissipation (fig. 1; col. 5, lines 44-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the casing of Dorsett having fins on its outer surface as taught by Pinkerton, in order to dissipate heat from the motor thereby improving performance by maintaining the stator and rotor at optimum temperatures.
Regarding claim 14, Dorsett discloses an energy storage system according to claim 1, as stated above.  Dorsett does not disclose that the casing [165] is evacuated for use.
Pinkerton discloses an energy storage system comprising a switched reluctance motor [100] having a rotor [110] and a stator [116] within a casing [104] (fig. 1-3; col. 5, lines 34-62), wherein the casing [104] is evacuated for use (col. 4, lines 1-24; the motor is operated in a state of vacuum; i.e. “evacuated”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the motor of Dorsett in a state of vacuum as taught by Pinkerton, in order to increase efficiency (col. 4, lines 1-24 of Pinkerton).
Claim(s) 19 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorsett in view of Little et al. (US 6,029,538 A), hereinafter referred to as “Little”.
Regarding claim 19, Dorsett discloses an energy storage system according to claim 1, as stated above.  Dorsett does not disclose that a compressible member is provided between the bearings [205] and the axle [200].
Little discloses an energy storage system [100] comprising bearings [170] supporting an axle [120] (fig. 1b; col. 3, lines 13-38), wherein a compressible member [180] is provided between the bearings [170] and the axle [120] (fig. 1b; col. 3, lines 33-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the energy storage system of Dorsett having compressible members between the bearings and the axle as taught by Little, in order to reduce wear and prevent damage to the flywheel assembly in the event of a bearing failure (col. 4, lines 10-18 of Little).

    PNG
    media_image3.png
    662
    488
    media_image3.png
    Greyscale

Regarding claim 25, Dorsett discloses an energy storage installation [118] (fig. 4), comprising the energy storage system [135] according to claim 1, as stated above.  Dorsett does not disclose a plurality of energy storage systems [135].
Little discloses an energy storage installation [400] comprising a plurality of energy storage systems [410] (fig. 6; col. 6, lines 65-67; col. 7, lines 1-19).
It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to use multiple energy storage systems, for the purpose of increasing the amount of energy that can be stored in the installation.  Further, it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 PSQ 8.
Regarding claim 26, Dorsett, in view of Little, discloses the energy storage installation of claim 25, as stated above, further comprising one or more power electronics units (¶ 0030, 0046).  Further, it would have been obvious to configure each controller to control the operation of at least two energy storage systems (fig. 6; col. 6, lines 65-67; col. 7, lines 1-19 of Little), since Little discloses multiple systems in a single installation and Dorsett discloses one controller per installation.
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorsett in view of Fulton (US 5,654,601 A), hereinafter referred to as “Fulton”.
Regarding claim 21, Dorsett discloses an energy storage system according to claim 1, as stated above.  Dorsett does not disclose that the rotor [210/975] comprises more than 6 [rotor] poles.
Fulton discloses a switched reluctance motor having a rotor [r] and a stator [s] having stator poles [sp] and rotor poles [rp], wherein the rotor [r] comprises more than 6 [rotor] poles [rp] (fig. 3; this conventional device comprises 8 rotor poles).  Fulton further discloses that the numbers of stator poles [sp] and rotor poles [rp] is a matter of design choice which can be selected based on suitability to a particular application (col. 1, line 60 to col. 2, line 2).
It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to use different numbers of stator and rotor poles, for the purpose of adapting the system to a particular application as taught by Fulton, and further, it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 PSQ 8.

    PNG
    media_image4.png
    389
    496
    media_image4.png
    Greyscale

Regarding claim 21, Dorsett discloses an energy storage system according to claim 1, as stated above.  Dorsett does not disclose that the switched reluctance motor (¶ 0004) has a 16/14 configuration (i.e. 16 stator poles and 14 rotor poles).
Fulton discloses a switched reluctance motor having a rotor [r] and a stator [s] having stator poles [sp] and rotor poles [rp], wherein the rotor [r] comprises more than 6 [rotor] poles [rp] (fig. 3; this conventional device comprises 8 rotor poles).  Fulton further discloses that the numbers of stator poles [sp] and rotor poles [rp] is a matter of design choice which can be selected based on suitability to a particular application (col. 1, line 60 to col. 2, line 2).
It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to use different numbers of stator and rotor poles, including the 16/14 configuration claimed, for the purpose of adapting the system to a particular application as taught by Fulton, and further, it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 PSQ 8.
Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorsett in view of Gabrys (US 6,794,776 B1), hereinafter referred to as “Gabrys”.
Regarding claim 23, Dorsett discloses an energy storage system according to claim 1, as stated above.  Dorsett does not disclose that the rotor [210] and stator [185] are each formed from a plurality of laminations (¶ 0047; Dorsett only disclose the rotor being formed of a “lamination stack”).
Gabrys discloses an energy storage system comprising a rotor [103/104] and a stator [105], wherein the rotor [103/104] and stator [105] are each formed from a plurality of laminations (fig. 8; col. 9, lines 43-53).

    PNG
    media_image5.png
    335
    552
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rotor and stator of Dorsett using a laminated construction as taught by Gabrys, in order to eliminate eddy currents, thereby reducing magnetic losses within the motor (col. 3, lines 7-9 of Gabrys).
Regarding claim 24, Dorsett discloses an energy storage system according to claim 1, as stated above.  Dorsett does not explicitly disclose that at least an outer region of the rotor [210] is made from a ferromagnetic material.
Gabrys discloses an energy storage system comprising a rotor [103/104] and a stator [105], wherein the rotor [103/104] is made from a ferromagnetic material (fig. 8; col. 3, lines 7-45; “silicon steels”).
One of ordinary skill in the art would have known that silicon steel is well known for its high magnetic permeability, desirable in motors.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rotor of Dorsett from silicon steel as taught by Gabrys, for the purpose of further reducing eddy current losses (col. 3, lines 7-45 of Gabrys).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834